Title: From George Washington to La Luzerne, 5 June 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Morris Town [N.J.] June 5th 1780

My time has been so entirely engrossed in the preliminary arrangements of immediate necessity towards the intended co-operation, that I have not been able till now, to do myself the honor to thank your Excellency for your letter of the 21st of May.
We have too many proofs of the generous zeal of your Country men in the cause of America, not to be convinced of it, and to feel all that the most grateful sensibility can inspire.
I am happy in believeing that the Troops and citizens of these states will eagerly embrace every oppertunity to manifest their affection to

the Troops a⟨nd⟩ citizens of your Nation, as we⟨ll⟩ as their gratitude and venera⟨tion⟩ to a Prince from whom they ha⟨ve⟩ received the most importan⟨t⟩ benefits. Penetrated with a Sense of these, I shall think it my duty to cultivate corrispo⟨n⟩dent sentiments as far as m⟨y⟩ influence extends.
The Marquis has g⟨i⟩ven me an acct of all your Excellency had done for the a⟨d⟩vancement of the combined operations—It will no doubt contribute essentially to their success—and gives you a cla⟨im⟩ to the acknowledgments of t⟨he⟩ two Countries.
I am too sensible o⟨f⟩ the value of the permission y⟨ou⟩ give me to solicit your aid in every thing, in which you ca⟨n⟩ continue to afford us your good offices, not to make use of it as frequently as possible. I begin by entreating you to favour me with your advice with the greatest freedom on whatever occurs to you, interesting to our affair⟨s⟩ at this period. I have the honour to be with perfect respect & attachemnt. Yr Excellency’s Most obedt—most Hble Ser.

Go: Washington

